                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
                Plaintiff,                     )
                                               )
  v.                                           )      No.:   3:19-CR-187-TAV-HBG-1
                                               )
  DONALD LAMONT WILLIAMS,                      )
                                               )
                Defendant.                     )


                                          ORDER

         This criminal case is before the Court on the government’s Emergency Motion

  under 18 U.S.C. § 3145 to revoke the magistrate judge’s release order [Doc. 14]. The

  government requests that the Court revoke the decision of United States Magistrate Judge

  Elizabeth A. Stafford to release defendant from custody pending trial. For the reasons

  discussed herein, the Court will GRANT the government’s motion [Doc. 14] and ORDER

  defendant detained.

  I.     Background

         The indictment charges defendant with conspiracy to distribute and possess with

  intent to distribute four hundred (400) grams or more of a mixture and substance containing

  fentanyl, a Schedule II controlled substance, and one hundred (100) grams or more of a

  mixture and substance containing a detectable amount of heroin, a Schedule I controlled

  substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A), and 841(b)(1)(B)

  (Count One) [Doc. 1].




Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 1 of 14 PageID #: 288
         Defendant was arrested on this charge in Detroit, Michigan, on November 1, 2019,

  and appeared before United States Magistrate Judge Elizabeth A. Stafford in the Eastern

  District of Michigan for an Initial Appearance and Arraignment [Doc. 26].

         On November 6, 2019, the parties appeared before Judge Stafford for a detention

  hearing [Doc. 26]. The government sought to detain defendant pending trial, citing the

  presumption in favor of detention, the danger defendant poses to the community, and the

  risk defendant might flee or fail to appear [Doc. 232-5]. The government emphasized

  various facts about the conspiracy and defendant’s involvement [United States v. Williams,

  2:19-mj-30573, Doc. 6]. According to the affidavit the government cited, the alleged drug

  trafficking organization was referred to as the Donald Williams organization, defendant

  had a Tennessee driver’s license listing his address as one of two (2) Knoxville apartments

  associated with the conspiracy, and two cars associated with the conspiracy were registered

  in defendant’s name and listed the same Knoxville address [Id.]. Agents investigating the

  conspiracy executed search warrants at both apartments, finding bulk quantities of cash,

  almost an ounce of heroin, cutting agent, and digital scales at one (1) of the apartments

  [Id.]. Agents also executed warrants at two (2) storage rooms, and in the storage unit rented

  by Terrence Williams, apparently defendant’s nephew, they found four (4) ounces of

  heroin, including two (2) ounces in a safe, two (2) plastic baggies wrapped in electrical

  tape, rubber bands consistent with wrapping bulk cash, and assorted ammunition; the other

  storage unit contained a digital scale in a safe [Id.]. When agents stopped one of the cars

  associated with the organization after it left one of the apartments, the agents found two (2)

                                                2


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 2 of 14 PageID #: 289
  grams of what they believed to be heroin; the agents had also witnessed the car’s driver

  and/or passengers making drug sales the previous night [Id.]. The government also noted

  that a confidential informant who bought a small user’s amount from the organization

  stated a car matching the description of defendant’s Honda Accord approached him in a

  restaurant parking lot; other purchasers of drugs from the organization stated that defendant

  or one of the others in the organization sold them drugs, and some said defendant gave

  them his phone number and said he had two women who worked for him who sometimes

  sold [Id.].

         In sum, the government argued that defendant poses a danger to the community

  because of his role in a conspiracy preying on victims of the opioid crisis and his history

  of unemployment [Id.]. It also contended that defendant’s 1991 failure to appear and

  criminal history, including a drug delivery conviction and a second-degree murder

  conviction, demonstrate disrespect for the law and a likelihood that defendant will fail to

  appear in this case [Id.].

         Defendant sought release pending trial, emphasizing that defendant does not pose a

  risk of flight because he has no passport, no history of traveling out of the country, lacks

  the means to flee, and is a lifelong Detroit resident with extensive connections to the area

  [Id.]. Defendant evidently owns a house in Detroit with his wife, who is willing to act as

  third-party custodian for her husband and who owns a beauty shop in the area, and

  defendant’s brother, sister, and adult children live in the area [Id.]. Defendant also argued

  that he does not pose a danger because the bulk of allegations supporting the charged

                                               3


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 3 of 14 PageID #: 290
  conspiracy involve hand-to-hand sales by defendant’s co-defendants, and because there is

  no indication the organization ever used violence [Id.]. Regarding his second-degree

  murder conviction, defendant explained that he was convicted of murdering someone

  involved in the killing of two of his children when defendant was only age twenty-two (2),

  and he emphasized that he was paroled from prison in 2008 and got off of parole in 2010

  [Id.]. Defendant also stated that he was in a serious car accident in 2013, leading to spinal

  surgery and ankle surgery, and was pursuing a social security disability claim [Id.].

         After hearing oral argument, the magistrate judge found that although the offense

  was serious, she believed home detention in Detroit could reasonable assure the

  community’s safety, given that the conspiracy was alleged to involve non-violent, hand-

  to-hand sales in Knoxville [Id.]. She also found that the government had not presented

  evidence defendant would fail to appear or flee, discounting defendant’s criminal history

  and unemployment and stating a GPS tether would ensure his appearance [Id.].

  Accordingly, the magistrate judge found that the presumption in favor of detention was

  rebutted and ordered defendant released pending trial [Id.], staying her order until 4:00

  p.m. on November 6, 2019, to allow this Court to consider a motion to revoke her release

  order [Doc. 21].

         The government then filed the instant motion, requesting that the Court stay the

  release order until a hearing could be held in the Eastern District of Tennessee and that it

  ultimately revoke the release order [Doc. 14]. The Court addressed part of this motion in

  its November 6, 2019 order staying the release order and ordering the defendant detained

                                               4


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 4 of 14 PageID #: 291
  pending resolution of the instant motion [Doc. 21]. An Initial Appearance and Arraignment

  Hearing as to defendant was held before Magistrate Judge Debra C. Poplin on November

  22, 2019 [Doc. 27]. The audio recording from the hearing indicates that Judge Poplin noted

  the matter of detention was pending before the district judge and did not make new findings

  regarding the propriety of detention. After a continuance [Doc. 46] and a substitution of

  counsel [Doc. 59], defendant moved on January 30, 3020, for a detention hearing [Doc.

  61]. On February 5, 2020, the Court denied defendant’s motion [Doc. 62], directing

  defendant to file a response to the government’s emergency motion on or before February

  20, 2020. Defendant filed his response on February 12, 2020 [Doc. 63]. The government

  has not filed a reply, and the time for doing so has passed. See E.D. Tenn. L.R. 7.1. The

  motion is thus ripe for disposition.

  II.    Standard of Review

         “If a person is ordered released by a magistrate judge, . . . the attorney for the

  Government may file with the [district court] a motion for revocation of the order . . . .”

  18 U.S.C. § 3145(a)(1). Such a motion “shall be determined promptly.” Id. The district

  court’s review of the magistrate judge’s release or detention order is de novo. United States

  v. Blair, No. 3:15-cr-56, 2015 WL 3486026, at *1 (E.D. Tenn. June 2, 2015) (citations

  omitted); see also United States v. Marcum, 953 F. Supp. 877, 880 (W.D. Tenn. July 17,

  2013), aff’d No. 13-6008 (6th Cir. Nov. 1, 2013). The district court may rely both on the

  evidence and offers of proof presented at the original detention hearing before the



                                               5


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 5 of 14 PageID #: 292
  magistrate judge, as well as additional evidence and offers of proof at its discretion.1

  United States v. Zapien, No. 3:14-cr-37, 2014 WL 1028435, at *2 (M.D. Tenn. Mar. 17,

  2014); see also United States v. Yamini, 91 F. Supp. 2d 1125, 1129 (S.D. Ohio 2000)

  (“[M]eaningful de novo review means that the district court should engage in the same

  analysis, with the same options, under § 3142 as the magistrate judge.”).

         Title 18, § 3142 of the United States Code provides the framework for the district

  court’s analysis as to whether release pending trial is proper. United States v. Webb, 238

  F.3d 426, at *2 (6th Cir. 2000) (table opinion). The ultimate touchstone of this analysis is

  “whether there are conditions of release that will reasonably assure the appearance of the

  [defendant] as required and the safety of any other person and the community.” § 3142(g).

  The key considerations in making this determination include, but are not limited to: (1) the

  nature and circumstances of the offense charged, including whether it is a crime involving

  a controlled substance; (2) the weight of the evidence against the defendant; (3) the history

  and characteristics of the defendant, e.g., his or her character, mental and physical

  condition, family and community ties, financial resources, criminal history, and substance-

  abuse history; and (4) the nature and seriousness of the danger posed to the community by

  the defendant’s potential release. Id.




         1.
            The Court notes that defendant has filed a motion [Doc. 68] requesting a hearing on the
  government’s emergency motion. However, defendant has already received a detention hearing,
  and the Court finds the record from the original detention hearing, as well as the evidence presented
  in the submitted briefs, sufficient under the applicable standard to decide the issue.
                                                   6


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 6 of 14 PageID #: 293
         Section 3142(e)(3)(A) establishes a rebuttable presumption in favor of detention

  where there is probable cause to believe that the defendant committed certain offenses:

  “Subject to rebuttal by the person, it shall be presumed that no condition or combination

  of conditions will reasonably assure the appearance of the person as required and the

  safety of the community if the judicial officer finds that there is probable cause to believe

  that the person committed an offense for which a maximum term of imprisonment of ten

  years or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.) . . . .”

  18 U.S.C. § 3142(e)(3)(A).

  III.   Analysis

         First, the presumption in favor of detention established in § 3142(e)(3)(A) applies

  here. As stated, a grand jury has charged defendant with violating 21 U.S.C. §§ 846,

  841(a)(1), 841(b)(1)(A), and 841(b)(1)(B) by conspiring to distribute and possess with the

  intent to distribute fentanyl and heroin [Doc. 1]. The maximum term of imprisonment for

  each of these drug offenses exceeds ten (10) years.           21 U.S.C. §§ 841(b)(1)(A),

  841(b)(1)(B), 846. Thus, probable cause exists to believe that defendant has committed an

  offense described in 18 U.S.C. § 3142(e)(3)(A), establishing a presumption that defendant

  should be detained pending trial. With this presumption in mind, the Court turns to the

  factors set forth in § 3142(g).

         A.     The Nature and Circumstances of the Offense

         The government argues that the nature-and-circumstances-of-the-offense factor

  favors detention [Doc. 14 p. 2–3]. The government describes defendant as the lead

                                               7


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 7 of 14 PageID #: 294
  defendant in a large-scale fentanyl and heroin conspiracy and states that he was “witnessed

  conducting numerous drug transactions on a daily basis in and around” Knoxville [Id.].

  According to the government, the “evidence against Defendant Williams includes multiple

  controlled buys of suspected heroin and fentanyl, physical and video surveillance of

  numerous distributions of heroin, and witness statements” [Id.]. The Court has already

  discussed the allegations supporting detention the government presented at defendant’s

  detention hearing before the magistrate judge. See supra p. 2–4.

         Defendant, on the other hand, argues that this factor weighs in favor of release [Doc.

  63 p. 3]. Defendant says the government misrepresented certain facts in its emergency

  motion, stating that the search warrants presented at the detention hearing allege that

  defendant was “only seen a few times in Knoxville . . . making low-level street deals with

  drug users” during the alleged conspiracy period [Id.]. Defendant also highlights the

  absence of allegations that the alleged drug trafficking organization engaged in violence

  and notes that no firearms were seized from defendant or either of the searched Knoxville

  apartments [Id.].

         First, the Court agrees with the government that the offenses involve dangerous

  narcotics and are thus serious offenses. The Court does not find that the non-violent nature

  of the alleged organization’s trafficking activities mitigates the dangerousness and

  seriousness of defendant’s alleged offenses and the organization’s alleged actions. As the

  government pointed out at defendant’s detention hearing [2:19-mj-30573, Doc. 6],

  violence would not help an organization servicing the addictions of individual drug users

                                               8


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 8 of 14 PageID #: 295
  with heroin and fentanyl. And, addiction to opioids, including heroin and fentanyl,

  represents a grave menace to individuals and society in East Tennessee.

         Second, even accepting that defendant “was only seen a few times in Knoxville . . .

  making low-level street deals with drug users” [Doc. 63 p. 3], the allegations discussed at

  the detention hearing indicate that defendant’s role in the conspiracy was significant.

  According to the government, defendant was the organization’s leader, the organization

  was known as the “Donald Williams organization,” defendant had a Tennessee driver’s

  license listing the address of one of the apartments associated with the conspiracy, the two

  cars associated with the conspiracy were registered in his name and listed the same

  Knoxville apartment, and defendant told more than one buyer that he had two women

  working for him who also sold drugs [2:19-mj-30573, Doc. 6]. If defendant was the

  organization’s leader and financial sponsor to at least some extent, then the length of his

  stays in Tennessee and the frequency of his participation in hand-to-hand sales are less

  significant than the gravity of the alleged organization’s overall activities. Given the

  seriousness and dangerousness of the offense, the Court finds that this factor weighs against

  releasing defendant pending trial.

         B.     The Weight of Evidence Against the Defendant

         The weight of the evidence factor “goes to the weight of the evidence of

  dangerousness, not the weight of the evidence of the defendant’s guilt.” United States v.

  Stone, 608 F.3d 939, 948 (6th Cir. 2010)]. Rather, it “deals with the factors to be

  considered in determining whether there are conditions which will assure the appearance

                                               9


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 9 of 14 PageID #: 296
  of the accused and safety of the community,” namely whether defendant poses a danger to

  the community and is a flight risk. United States v. Hazime, 762 F.2d 34, 37 (6th Cir.

  1985).

           The Court agrees with the magistrate judge’s conclusion that defendant does not

  appear to pose a flight risk. As defendant states in his response to the emergency motion

  [Doc. 63 p. 2], he proffered evidence from the pre-trial services report that he has never

  travelled outside the United States, does not have a passport, and has substantial contacts

  in Detroit. The Court also notes that defendant’s wife has agreed to be a third-party

  custodian for him and assure his appearance in Court. And, similarly to the magistrate

  judge, the Court finds that defendant’s failure to appear conviction is only minimally

  relevant to whether he will appear in this Court, given that the conviction dates from 1991.

           However, the Court finds that the allegations presented at the detention hearing

  support a finding that defendant poses a danger to the community. Defendant is alleged to

  have led and participated in a conspiracy to distribute heroin and fentanyl, two extremely

  dangerous substances, to individual users in the Knoxville area. While defendant argues

  that nothing indicates the alleged organization acted violently, drug trafficking is inherently

  dangerous, regardless of whether violence was involved. United States v. Stone, 608 F.3d

  939, 947 n.6 (6th Cir. 2010) (“[O]ur Court routinely affirms, on dangerousness grounds,

  the pre-trial detention of run-of-the-mill drug dealers, even without any indication that the

  defendant has engaged in violence.”).        And, the quantities involved in the charged

  conspiracy are significant: four hundred (400) grams or more of a mixture and substance

                                                10


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 10 of 14 PageID #: 297
  containing fentanyl and one hundred (100) grams or more of a mixture and substance

  containing a detectable amount of heroin [Doc. 1]. Although defendant appears to argue

  that restricting him to his home will prevent him from engaging in the kind of hand-to-

  hand sales charged in the warrants, the allegation that defendant led the alleged conspiracy

  from Michigan, at least during parts of the conspiracy, underlines that restricting defendant

  to his home in Detroit will not adequately assure the community’s safety from his criminal

  activities.

         Having considered the arguments of the parties, the Court finds that while defendant

  presents a relatively low risk of flight, he does pose a danger to the community.

  Accordingly, this factor weighs in favor of detention.

         C.     The History and Characteristics of the Defendant

         The Court finds defendant’s criminal history also weighs minimally in favor of

  detention. The government has emphasized defendant’s 1991 second-degree murder

  conviction, delivery conviction for controlled substances, and 1991 conviction for failing

  to appear [Doc. 14; 2:19-mj-30573, Doc. 6]. As defendant notes, the magistrate judge

  agreed with defendant that he received a lesser sentence than is usual for a second-degree

  murder conviction and recognized that he was paroled in 2008 and discharged from parole

  in 2010; defendant also highlights the lack of allegations of violence in his record since his

  release from prison [Doc. 14; 2:19-mj-30573, Doc. 6]. Although the Court recognizes that

  defendant’s sentence and parole history indicate mitigating circumstances may have

  surrounded defendant’s second-degree murder conviction, the Court finds that conviction

                                               11


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 11 of 14 PageID #: 298
  of a serious crime of violence, in combination with defendant’s previous drug-related

  conviction, weighs slightly in favor of detention.

         Moreover, the Court finds defendant’s history of unemployment weighs in favor of

  detention. At the detention hearing, the government highlighted defendant’s admission

  that he has been unemployed for six (6) years, evidently since he was involved in a serious

  car accident in 2013, which led to spinal surgery and ankle surgery [2:19-mj-30573, Doc.

  6]. Defendant told his attorney that he is pursuing a Social Security disability claim and is

  unable to lift heavy objects; he also communicated that his wife owns a beauty shop and

  supports him [Id.]. The magistrate judge gave defendant’s unemployment minimal weight

  in light of these circumstances, especially the fact of defendant’s wife’s employment [Id.].

  However, the allegations against defendant, and his wife’s admissions at the detention

  hearing, indicate that defendant’s medical condition did not prevent him from traveling on

  multiple occasions to Tennessee, and without any further evidence that defendant is

  disabled or any evidence that he pursued some kind of productive activity during the six-

  year period preceding the alleged conspiracy, the Court finds that defendant’s

  unemployment weighs against release.

         By contrast, defendant’s family and community ties weigh in favor of release. His

  brother, sister, and adult children reside in Detroit, where he has resided for most of his

  life. Moreover, defendant’s wife, with whom he lives, has expressed her willingness to act

  as a third-party custodian [2:19-mj-30573, Doc. 6]. Although these ties to Detroit weigh

  heavily toward release, the Court finds it troubling that defendant and his wife told pretrial

                                               12


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 12 of 14 PageID #: 299
  services that he lives at a residence in Detroit when defendant rented an apartment in

  Knoxville, traveled to Tennessee multiple time, and was thinking about moving to

  Tennessee [Id.].

         Taken altogether, defendant’s history and characteristics weigh in favor of

  detention.

         D.     The Nature and Seriousness of the Danger to the Community

         As discussed above, the Court finds that the defendant’s alleged conduct in this case

  establishes that he poses a danger to the community. His role in leading a conspiracy

  distributing heroin and fentanyl to feed the addiction of individual users in the Knoxville

  area indicates both the willingness to commit future harms and the scale of the threat

  similar conduct poses to the community. While the hand-to-hand sales which defendant is

  charged with committing may not have involved violence, the absence of violence does

  not diminish the impact of heroin and fentanyl drug trafficking in terms of contributing to

  opioid addiction and all its attendant harms. This last factor therefore weighs in favor of

  detention.

  IV.    Conclusion

         In sum, after an independent, de novo review, the Court finds that all four § 3142(g)

  factors favor detention, some more heavily than others. The dangerous nature of the

  offense and the danger to the community posed by defendant, as well as defendant’s

  criminal history and unemployment history, bolster the presumption in favor of detention,

  and defendant’s low flight risk and strong ties to Detroit are insufficient to rebut that

                                              13


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 13 of 14 PageID #: 300
  presumption. Accordingly, the Court will GRANT the government’s motion [Doc. 14].

  The magistrate judge’s order releasing defendant pending trial is REVOKED [Doc. 26].

  Defendant will REMAIN in federal custody pending trial. Defendant’s motion to set the

  matter for a hearing [Doc. 68] is DENIED as moot.

        IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                           14


Case 3:19-cr-00187-TAV-HBG Document 82 Filed 05/18/20 Page 14 of 14 PageID #: 301
